DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 02, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome the objections previously set forth in the Non-Final Office Action mailed September 02, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Dogwiler et al. (US 2012/0029333), in further view of Neftel et al. (US 2018/0214634).
Regarding claim 1, Look teaches a monitoring device (in-line pressure transducer 12) for detecting when a catheter (aspiration catheter 4) is partially occluded (“The corresponding curve 93…represents vacuum pressure over time sensed by the vacuum sensor 50 of any of  first housing (housing 40) comprising a distal end (second port 46), a proximal end (first port 44), and a fluid pathway (cavity 42) extending through the proximal end and the distal end (Figure 3), wherein the distal end comprises a connector (“the second port 46 comprises a male luer” [0025]; Figure 3) configured to couple to a catheter assembly (catheter 25; Figure 1), the first housing further comprising: a plurality of sensors (vacuum sensor 50 and “an additional or alternate sensor may be used to monitor flow conditions for the notification of the user, including, but not limited to: a Doppler sensor, an infrared sensor, or a laser flow detection device.” [0048]) disposed and spaced apart within the fluid pathway (“vacuum sensor 50 is disposed within the cavity 42 of the housing 40 and is in fluid communication with fluid that passes through the cavity 42” [0026]; Figure 3); and a computing system having a processor that is configured to receive data sensed by the plurality of sensors (measuring device 76/54 “a measurement device 54, which in some embodiments may comprise a microprocessor” [0026]), the processor being configured to detect, from the received data, when the catheter is occluded (“The corresponding curve 93…represents vacuum pressure over time sensed by the vacuum sensor 50 of any of the embodiments presented…if the aspiration causes a portion of the thrombus 88 (for example a large or relatively hard portion) to enter and become trapped in the aspiration lumen 18, then a clog condition occurs” [0034]; “The measurement device 54, 64 is configured to compare the curve 93 with information stored in the memory module 56, 66 to identify this condition…the communication unit (antenna 84) by which the processor wirelessly transmits an output signal to a receipt location when the processor detects that the catheter is occluded (communication device 74; “The measurement device 76…wirelessly sends a communication signal 84 via the antenna 80 to a corresponding antenna 82 of a communication device 74” [0031]).
Look fails to explicitly teach the first housing comprises a first set of electrical contacts that connect to the plurality of sensors; and a second housing comprising: the computing system, the processor wirelessly transmits an output signal to a receipt location when the processor detects that the catheter is partially occluded; and a second set of electrical contacts that connect to the computing system; wherein the second housing is configured to removably couple to the first housing to cause the second set of electrical contacts to contact the first set of contacts to thereby connect the plurality of sensors to the computing system. Dogwiler teaches a monitoring device (infusion set 9) to monitor the status of a catheter (flexible tubing 3) comprising a first housing (disposable housing 1) comprising a sensor (contact sensor element 17) and a first set of electrical contacts (electric connection means 18) that connect to the sensor (“The delivery supervisory installation 7 is disposed at the disposable part 1 and electrically connected via electric connection means 18 with the reusable part 2 firstly, for electrically powering the contact sensor element or unit 17 and secondly, for transmitting the sensor output signals via the electric connecting means 18 to a capacitance measuring means disposed at the reusable part 2.” [0107]); and a second housing (reusable part 2) comprising a computing system (electronical control system 25; “The reusable part 2 furthermore comprises an electronic control unit 25” [0080]); and a second set of electrical contacts that connect the computing system (“The delivery supervisory installation 7 is disposed at the disposable part 1 and electrically connected via electric connection means 18 with the reusable part 2 firstly, for 
Modified Look in view of Dogwiler fails to explicitly teach the processor being configured to detect, from the received data, when the catheter is partially occluded but not yet fully occluded, and the processor transmits an output signal when the process detects the catheter is partially occluded. Neftel teaches a monitoring device (pumping device 100) comprising a first housing (disposable part 101) comprising a sensor (sensor 4) and a second housing (non-disposable part 102) comprising a computing system having a processor (“non-disposable part (102) comprises the electronic elements (106) (for example a processor and/or a memory)” [0120]) configured to detect, from data received from the sensor, when the catheter is partially occluded but not yet fully occluded (“the processor and the sensor are adapted to detect and discern a partial occlusion from a total occlusion which occurs downstream of the pumping unit” [0024]; Figure 17, detailed in [0232]), and the processor transmits an output signal when the process detects the catheter is partially occluded (“when a partial occlusion is detected, the 

Regarding claim 2, modified Look teaches the monitoring device of claim 1, Modified Look fails to explicitly teach the first housing includes a groove in a first surface in which the first set of electrical contacts are formed, and the second housing includes a protrusion from a second surface in which the second set of electrical contacts are formed, the protrusion sliding into the groove to couple the second housing to the first housing. Dogwiler teaches a monitoring device (infusion set 9) comprising a first housing (disposable housing 1) including a groove (13, see Figure 3) in a first surface in which the first set of electrical contacts (electrical connection means 18) are formed (Figure 3), and a second housing (reusable part 2) including a protrusion (23, see Figure 3) from a second surface in which the second set of electrical contacts are formed (Figure 3), the protrusion sliding into the groove to couple the second housing to the first housing (Figures 3 and 4; “the disposable and the reusable part, and thereby the electrically powered functional component and the energy source, can electrically be connected by means of a galvanic contact or by induction wherein the electric connection is a direct connection between the disposable and the reusable part.” [0039]; “The delivery 

Regarding claim 6, modified Look teaches the monitoring device of claim 1, wherein the plurality of sensors comprises one or more pressure sensors (vacuum sensor 50) configured to detect a fluid pressure of fluid within the fluid pathway (“a vacuum sensor 50 is disposed within the cavity 42 of the housing 40 and is in fluid communication with fluid that passes through the cavity 42. The vacuum sensor 50 may be a standard pressure sensor or transducer, including a pressure sensor designed primarily for measuring positive pressure.” [0026]).

Regarding claim 7, modified Look teaches the monitoring device of claim 6, wherein the plurality of sensors comprises one or more flow sensors configured to detect a fluid flow rate of the fluid within the fluid pathway (“an additional or alternate sensor may be used to monitor flow conditions for the notification of the user, including, but not limited to: a Doppler sensor, an infrared sensor, or a laser flow detection device.” [0048]).

 luer connector (“the first port 44 comprises a female luer” [0025]; Figure 2A).

Regarding claim 14, Look teaches a method of determining flow conditions in a catheter system (“method for real time monitoring of catheter aspiration” [0008]), comprising: coupling a monitoring device (pressure transducer 12) to a catheter assembly (Figure 1), wherein the monitoring device comprises: a first housing (housing 40) comprising a distal end (second port 46), a proximal end (first port 44), and a fluid pathway (cavity 42) extending through the proximal end and the distal end (Figure 3), wherein the distal end comprises a connector (“the second port 46 comprises a male luer” [0025]; Figure 3) configured to couple to a catheter assembly (“The second port 46 is configured to be coupled to the aspiration lumen 18 of the aspiration catheter 4, for example, by coupling the second port 46 directly or indirectly to the hub 20 of the aspiration catheter 4.” [0025]), the first housing further comprising: a plurality of sensors (vacuum sensor 50 and “an additional or alternate sensor may be used to monitor flow conditions for the notification of the user, including, but not limited to: a Doppler sensor, an infrared sensor, or a laser flow detection device.” [0048]) disposed and spaced apart within the fluid pathway (“vacuum sensor 50 is disposed within the cavity 42 of the housing 40 and is in fluid communication with fluid that passes through the cavity 42” [0026]; Figure 3); and a computing system having a processor (measuring device 76/54 “a measurement device 54, which in some embodiments may comprise a microprocessor” [0026]) that is configured to receive data sensed by the plurality of sensors, the processor being configured to detect, from the received data, when the catheter is occluded (“The corresponding curve 93…represents vacuum pressure over time sensed by the vacuum sensor 50 of any of the embodiments presented…if the aspiration causes a portion of the thrombus 88 (for example a large or relatively hard portion) to enter and become trapped in the aspiration lumen 18, then a clog communication unit (antenna 84) configured to wirelessly transmit an output signal to a receipt location when the processor detects that the catheter is occluded , and wirelessly transmitting the output signal to the receipt location in response to detecting when the catheter is occluded (communication device 74; “The measurement device 76…wirelessly sends a communication signal 84 via the antenna 80 to a corresponding antenna 82 of a communication device 74” [0031]; [0034-0035]). 
Look fails to explicitly teach the method using a monitoring device comprising a first housing comprising a first set of electrical contacts that connect to the plurality of sensors; and a second housing comprising: the computing system having a processor, the processor being configured to detect, from the received data, when the catheter is partially occluded but not yet fully occluded, the communication unit configured to wirelessly transmit an output signal to a receipt location when the processor detects that the catheter is partially occluded, and a second set of electrical contacts that connect to the computing system; wherein the second housing is configured to removably couple to the first housing to cause the second set of electrical contacts to contact the first set of contacts to thereby connect the plurality of sensors to the computing system; and wirelessly transmitting the output signal to the receipt location in response to detecting when the catheter is partially occluded but not yet fully occluded. Dogwiler teaches a method of using a monitoring device (infusion set 9) to monitor the status of a catheter (flexible tubing 3), the monitoring device comprising a first housing (disposable housing 1) comprising a sensor (contact sensor element 17) and a first set of electrical contacts (electric connection means 18) that connect to the sensor (“The delivery supervisory installation 7 is disposed at the disposable part 1 and electrically connected via electric connection means 18 with the reusable second housing (reusable part 2) comprising a computing system (electronical control system 25; “The reusable part 2 furthermore comprises an electronic control unit 25” [0080]); and a second set of electrical contacts that connect to the computing system (“The delivery supervisory installation 7 is disposed at the disposable part 1 and electrically connected via electric connection means 18 with the reusable part 2 firstly, for electrically powering the contact sensor element or unit 17 and secondly, for transmitting the sensor output signals via the electric connecting means 18 to a capacitance measuring means disposed at the reusable part 2” [0107]; Figure 4); wherein the second housing is configured to removably couple to the first housing (“The disposable part 1 and the reusable part 2 are mechanically directly connected one to the other by means of a releasable interlocking action of mechanical connectors 16 of the disposable part 1 and mechanical counter connectors 26 of the reusable part 2” [0081]) to cause the second set of electrical contacts to contact the first set of contacts to thereby connect the sensor to the computing system ([0107]; Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the housing of the monitoring device of Look to comprising a first housing removable coupled to a second housing, each of the first and second housing comprising a set of electrical contacts, based on the teachings of Dogwiler to form the monitoring device from a reusable portion housing the electronics and disposable portion housing the fluid pathway in order to reduce the production costs of the monitoring device (Dogwiler [0065]). 
Modified Look in view of Dogwiler fails to explicitly teach the method comprising a processor being configured to detect, from the received data, when the catheter is partially occluded but not yet fully occluded, the communication unit configured to wirelessly transmit the output signal to a receipt location when the processor detects that the catheter is partially an output signal to a receipt location (remote 200) when the process detects the catheter is partially occluded and wirelessly transmitting the output signal to the receipt location in response to detecting when the catheter is partially occluded but not yet fully occluded (“Said telecommunication device exchanges data from the pumping device to the remote controller and from the remote controller to the pumping device via wireless communication” [0137]; “If an infusion anomaly condition is detected (for example a partial occlusion occurs), the alarm may be triggered only when there is a risk of under infusion that could put the patient at risk or only in a case of an imminent health hazard” [0301]; “The screen of the remote controller (FIG. 1e) displays such indicia…The home page may concurrently display the status of the infusion set and a status of the medical device…or several menus (icons of bolus, basal, adjust, alarms, history, BG Measure)” [0323]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the monitoring device of Look in view of Dogwiler to include the processor 

Regarding claim 15, modified Look teaches the method of claim 14, further comprising wirelessly transmitting different output signals to the receipt location in response to detecting different levels of occlusion in the catheter (“when the pressure difference 69 is greater than (or greater than or equal to) the pre-set pressure differential ΔP.sub.2, the measurement device 54, 64 then sends a signal to the communication device 58a-c, 74, and the communication device 58a-c, 74 generates an appropriate alert. Communication device 58a, for example a particular color LED, may be illuminated, or an LED may flash in a particular pattern or number of flashes…“the communication device 58a may comprise a light whose intensity increases proportionally with the pressure…a plurality of different tones may be used to alert a user about a first condition and a second plurality (e.g. in a different combination, or with additional tones) may be used to alert a user about a second condition.” [0039]). Modified Look fails to explicitly teach wirelessly transmitting another output signal to the receipt location in response to detecting when the catheter is fully occluded. Neftel teaches a method of determining flow conditions in a catheter system (“the processor and the sensor are adapted to detect and discern a partial occlusion from a total occlusion which occurs downstream of the pumping unit” [0024]; Figure 17) comprising the use of a monitoring device (pumping device 100) having a computing system with a processor (“non-disposable part (102) comprises the electronic elements (106) (for example a processor and/or a memory)” [0120]) and a communication unit (telecommunication devices 203), the method comprising wirelessly transmitting an output signal to the receipt location in response to detecting when the catheter is partially occluded but another output signal to the receipt location (remote 200) in response to detecting when the catheter is fully occluded (“A total occlusion will be detected during the first actuation that follows the event, an alarm can be triggered to prevent the generation of large pressure that may damage the fluidic line and/or a suspended mode may stop the pumping unit until the occlusion is released.” [0226]; “Said telecommunication device exchanges data from the pumping device to the remote controller and from the remote controller to the pumping device via wireless communication” [0137]; “The screen of the remote controller (FIG. 1e) displays such indicia…The home page may concurrently display the status of the infusion set and a status of the medical device…or several menus (icons of bolus, basal, adjust, alarms, history, BG Measure)” [0323]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Look to include wirelessly transmitting another output signal to the receipt location in response to detecting when the catheter is fully occluded based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies that could damage the fluidic line and prevent unnecessary alarm situations while also ensuring that the correct amount of fluid is delivered to the patient (Neftel [0003-0007], [0226], [0301]).

Regarding claim 18, modified Look teaches the method of claim 18. Modified Look fails to explicitly teach the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between two threshold values. 
Neftel teaches a method of determining flow conditions in a catheter system (“the processor and the sensor are adapted to detect and discern a partial occlusion from a total occlusion which occurs downstream of the pumping unit” [0024]; Figure 17) comprising the use of a monitoring wherein the two threshold values are 200-500 mBar). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Look to include detecting that the catheter is partially occluded by detecting the mean maximum pressure is between two threshold values based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies and prevent unnecessary alarm situations (Neftel [0003-0007]).

Regarding claim 19, modified Look teaches the method of claim 14, wherein the plurality of sensors includes a pressure sensor (vacuum sensor 50; “The vacuum sensor 50 may be a standard pressure sensor or transducer, including a pressure sensor designed primarily for measuring positive pressure.” [0026]) and a flow sensor (“an additional or alternate sensor may be used to monitor flow conditions for the notification of the user, including, but not limited to: a Doppler sensor, an infrared sensor, or a laser flow detection device.” [0048]). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Dogwiler et al. (US 2012/0029333), in further view of Neftel et al. (US 2018/0214634) as applied in claim 1 above, and further in view of Frantz et al. (USPN 6283719).
Regarding claim 3, modified Look teaches the monitoring device of claim 1, wherein the processor detects that the catheter is partially occluded by detecting that the received data 
Modified Look in view of Neftel fails to explicitly teach the partial occlusion threshold is a mean maximum pressure between 14 psi and 42.5 psi. However, Frantz discloses a method of monitoring flow conditions in a catheter system including determining the presence of an occlusion in response to detecting a mean maximum pressure threshold that is set by the user (Figure 9; “The clog trigger threshold…can also be made variable, and the operator presets it 

Regarding claims 4 and 5, modified Look teaches the monitoring device of claim 3, wherein the housing comprises an indicator configured to provide an alert in response to the processor determining that the catheter is partially occluded (“when the pressure difference 69 is greater than (or greater than or equal to) the pre-set pressure differential ΔP.sub.2, the measurement device 54, 64 then sends a signal to the communication device 58a-c, 74, and the communication device 58a-c, 74 generates an appropriate alert. Communication device 58a, for example a particular color LED, may be illuminated, or an LED may flash in a particular pattern or number of flashes.” [0039]), and another indicator configured to provide an alert in response to the processor determining that the catheter is fully occluded (“the communication device 58a may comprise a light whose intensity increases proportionally with the pressure…a plurality of different tones may be used to alert a user about a first condition and a second plurality (e.g. in a different combination, or with additional tones) may be used to alert a user indicator configured to provide an alert in response to the processor determining that the catheter is partially occluded (“The alarm means, if present, may be disposed at the reusable part.” [0061]; “the infusion set 9 comprises an acoustic alarm means 29.” [0091]; Figure 6). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the housing and indicators of the monitoring device of Look to comprise a first housing coupled to a second housing having the indicators based on the teachings of Dogwiler to form the monitoring device from a reusable portion housing the electronics and disposable portion housing the fluid pathway in order to reduce the production costs of the monitoring device (Dogwiler [0065]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Dogwiler et al. (US 2012/0029333), in further view of Neftel et al. (US 2018/0214634) as applied in claim 6 above, and further in view of Jacobson et al. (US 2009/0157040).
Regarding claim 8, modified Look teaches the monitoring device of claim 6. Modified Look fails to explicitly teach the plurality of sensors comprises two pressure sensors. Jacobson teaches a monitoring device (differential pressure based flow sensor assembly 100) to monitor a status of a catheter (catheter 25), comprising: a first pressure sensor (downstream pressure sensor 122) and a second pressure sensor (upstream pressure sensor 120) disposed and spaced apart within the fluid pathway (Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the plurality of sensors of the monitoring device of Look to be two pressure sensors based on the . 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Dogwiler et al. (US 2012/0029333) in further view of Jacobson et al. (US 2009/0157040) and further in view of Neftel et al. (US 2018/0214634).
Regarding claim 10, Look teaches a monitoring device (pressure transducer 12) to monitor the status of a catheter (aspiration catheter 4), comprising: a first housing (housing 40) comprising a distal end (second port 46), a proximal end (first port 44), and a fluid pathway (cavity 42) extending through the proximal end and the distal end (Figure 3), wherein the distal end comprises a connector (“the second port 46 comprises a male luer” [0025]; Figure 3) configured to couple to a catheter assembly (“The second port 46 is configured to be coupled to the aspiration lumen 18 of the aspiration catheter 4, for example, by coupling the second port 46 directly or indirectly to the hub 20 of the aspiration catheter 4.” [0025]), the first housing further comprising: a first sensor (vacuum sensor 50) disposed within the fluid pathway towards the distal end (Figure 3); a second sensor disposed within the fluid pathway spaced from the first sensor (an additional or alternate sensor may be used to monitor flow conditions for the notification of the user, including, but not limited to: a Doppler sensor, an infrared sensor, or a laser flow detection device.” [0048]); and a computing system (measuring device 76/54 “a measurement device 54, which in some embodiments may comprise a microprocessor” [0026]) to receive data from the first sensor (“The measurement device 54 is coupled to the vacuum sensor 50 and receives signals from the vacuum sensor 50 indicative of real time measured pressure.” [0026]; [0033]), wherein the computing system is configured to detect an occlusion based on data sensed by the first sensor that defines a pressure of fluid within the first housing (“In some embodiments, when the pressure difference 81 is greater than (or greater than or wirelessly transmit an output signal to a receipt location, the output signal defining that an occlusion was detected (“The measurement device 76…wirelessly sends a communication signal 84 via the antenna 80 to a corresponding antenna 82 of a communication device 74” [0031]).
Look fails to explicitly teach the second sensor disclosed within the fluid pathway towards the proximal end, the first housing having a first set of electrical contacts that connect to the first sensor and the second sensor; and a second housing removably coupled to the first housing, wherein the second housing comprises the computing system and a second set of electrical contacts that contact the first set of electrical contacts when the second housing is coupled to the first housing to thereby provide power to the first and second sensors and to receive data from the first and second sensors, wherein the computing system is configured to detect a partial occlusion based on data sensed by the first and second sensors that defines a pressure and flow direction of fluid within the first housing and wirelessly transmit an output signal to a receipt location, the output signal defining that the partial occlusion was detected. Dogwiler teaches a monitoring device (infusion set 9) to monitor the status of a catheter (flexible tubing 3) comprising a first housing (disposable housing 1) comprising a sensor (contact sensor element 17) and a first set of electrical contacts (electric connection means 18) that connect to the sensor (“The delivery supervisory installation 7 is disposed at the disposable part 1 and electrically connected via electric connection means 18 with the reusable part 2 firstly, for electrically powering the contact sensor element or unit 17 and secondly, for transmitting the sensor output signals via the electric connecting means 18 to a capacitance measuring means disposed at the reusable part 2.” [0107]); and a second housing (reusable part 2) removably second set of electrical contacts (electrical connection means 18) that contact the first set of electrical contacts when the second housing is coupled to the first housing to thereby provide power to the sensor and to receive date from the sensor (“The delivery supervisory installation 7 is disposed at the disposable part 1 and electrically connected via electric connection means 18 with the reusable part 2 firstly, for electrically powering the contact sensor element or unit 17 and secondly, for transmitting the sensor output signals via the electric connecting means 18 to a capacitance measuring means disposed at the reusable part 2” [0107]; Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the housing of Look to comprising a first housing removable coupled to a second housing, each of the first and second housing comprising a set of electrical contacts, based on the teachings of Dogwiler to form the monitoring device from a reusable portion housing the electronics and disposable portion housing the fluid pathway in order to reduce the production costs of the monitoring device (Dogwiler [0065]). 
Modified Look in view of Dogwiler fails to explicitly teach the second sensor disclosed within the fluid pathway towards the proximal end, wherein the computing system is configured to detect a partial occlusion based on data sensed by the first and second sensors that defines a pressure and flow direction of fluid within the first housing and wirelessly transmit an output signal to a receipt location, the output signal defining that the partial occlusion was detected. Jacobson teaches a monitoring device (differential pressure based flow sensor assembly 100) to monitor a status of a catheter (catheter 25), comprising: a first housing (disposable portion a second sensor (upstream fluid pressure membrane 110 of upstream pressure sensor 120) disposed within the fluid pathway toward the proximal end (Figure 4); and a second housing (reusable portion 104) having a computing system (circuit board 124) configured to detect an occlusion based on data sensed by the first and second sensors that defines a pressure and a flow direction of fluid within the housing (“The circuit board 124 may calculate a pressure difference between the upstream fluid chamber 108 and the downstream fluid chamber 114…Output of the circuit board 124 passes through electrical connection 126 to the infusion pump 12 (FIG. 1)… the system may optionally comprise wireless electrical connection and communication with the infusion pump 12” [0038-0039]); “both forward and backward flow thorough the sensor assembly 100 may be calculated. A negative flow rate would indicate that the pressure at the downstream sensor 122 is higher than the pressure at the upstream sensor 120, and thus fluid is flowing backwards through the sensor assembly 100, away from the patient 10.” [0049]; “Figure 7a, a process of utilizing a differential pressure based sensor assembly to deliver a fluid is depicted, including monitoring for possible occlusions within the delivery system.” [0057]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the monitoring device of Look to include that the second sensors is disposed toward the proximal end and the computing system configured to detect an occlusion based on data sensed by the first and second sensors that defines a pressure and flow direction of fluid based on the teachings of Jacobson to accurately determine the flow rate through the catheter regardless of the physical properties of the fluid by using a differential pressure measurement (Jacobson [0005]). 
 output signal to a receipt location (remote 200), the output signal defining that the partial occlusion was detected (“If an infusion anomaly condition is detected (for example a partial occlusion occurs), the alarm may be triggered only when there is a risk of under infusion that could put the patient at risk or only in a case of an imminent health hazard” [0301]; “Said telecommunication device exchanges data from the pumping device to the remote controller and from the remote controller to the pumping device via wireless communication” [0137]; “The screen of the remote controller (FIG. 1e) displays such indicia…The home page may concurrently display the status of the infusion set and a status of the medical device…or several menus (icons of bolus, basal, adjust, alarms, history, BG Measure)” [0323]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the monitoring device of Look to include the computing system being configured to detect when the catheter is partially occluded based on data from first and second sensors and wirelessly transmitting an output signal when the processor detects the catheter is partially occluded based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies and prevent unnecessary alarm situations while also ensuring that the correct amount of fluid is delivered to the patient (Neftel [0003-0007], [0301]).
flow sensor (“an additional or alternate sensor may be used to monitor flow conditions for the notification of the user, including, but not limited to: a Doppler sensor, an infrared sensor, or a laser flow detection device.” [0048]) and a pressure sensor (vacuum sensor 50; “The vacuum sensor 50 may be a standard pressure sensor or transducer, including a pressure sensor designed primarily for measuring positive pressure.” [0026]).

Regarding claim 12, modified Look teaches the monitoring device of claim 10, wherein the first sensor is a pressure sensor (The vacuum sensor 50 may be a standard pressure sensor” [0026]). Modified Look fails to explicitly teach the second sensor is a second pressure sensor. Jacobson teaches a monitoring device (differential pressure based flow sensor assembly 100) to monitor a status of a catheter (catheter 25), comprising: a first pressure sensor (downstream pressure sensor 122) and a second pressure sensor (upstream pressure sensor 120) disposed within the fluid pathway, wherein the second pressure sensor is disposed proximal to the first pressure sensor (Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the monitoring device of Look to include two pressure sensors based on the teachings of Jacobson to accurately determine the flow rate through the catheter regardless of the physical properties of the fluid by using a differential pressure measurement (Jacobson [0005]). 

Regarding claim 13, modified Look teaches the monitoring device of claim 10, wherein  the housing comprises an indicator configured to provide an alert based on the data sensed by the first and second sensors (“when the pressure difference 69 is greater than (or greater than or equal to) the pre-set pressure differential ΔP.sub.2, the measurement device 54, 64 then sends a signal to the communication device 58a-c, 74, and the communication device 58a-c, 74  second housing (reusable portion 104) removably coupled to the first housing ([0034]), the second housing comprising an indicator (“the reusable portion 104 may further contain…LED indicators” [0039]) configured to provide an alert based on the data sensed by the first and second sensors. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the housing of the monitoring device of Look to include that the second housing removably coupled to the first housing comprises the indicator based on the teachings of Jacobson to form the monitoring device from a reusable portion housing the electronics and disposable portion housing the fluid pathway in order to ensure that the monitoring device is low cost and introduces low incremental cost to the disposable catheter assembly (Jacobson [0005-0006]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Dogwiler et al. (US 2012/0029333), in further view of Neftel et al. (US 2018/0214634) as applied in claim 14 above, and further in view of Frantz et al. (USPN 6283719).
one or more pressure sensors (“The vacuum sensor 50 may be a standard pressure sensor” [0026]).  
Modified Look fails to explicitly teach the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between 14 psi and 42.5 psi, wherein the processor detects that the catheter is fully occluded by detecting that the received data defines a mean maximum pressure greater than 42.5 psi. Neftel teaches a method of determining flow conditions in a catheter system (“the processor and the sensor are adapted to detect and discern a partial occlusion from a total occlusion which occurs downstream of the pumping unit” [0024]; Figure 17) comprising the use of a monitoring device (Figures 1a and 1b) having a pressure sensor (pressure sensors 4, 13) to determine the presence of an occlusions (Figure 17; “The processor compares Po3 to a first predetermined value (Pocc). If Po3.gtoreq.Pocc then an occlusion is detected.” [0232]), wherein the processor detects that the catheter is partially occluded by detecting that the received data defines a mean maximum pressure between 2.9 psi and 7.25 psi and determining the occlusion is full in response to detecting a mean maximum pressure of at least 7.25 psi (“a full occlusion threshold (for example Po2 or Po3>500 mBar)… partial occlusion threshold (for example Po2 or Po3>200 mBar)” [0249]; Figure 17; [0232-0235]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Look to include detecting that the catheter is partially occluded by detecting the mean maximum pressure is within a specific threshold and detecting that the catheter is fully occluded by detecting the mean maximum pressure is above a specific threshold based on the teachings of Neftel to ensure accurate and rapid detection and correction of flow anomalies and prevent unnecessary alarm situations (Neftel [0003-0007]). 
Modified Look in view of Neftel fails to explicitly teach the partial occlusion threshold is a mean maximum pressure between 14 psi and 42.5 psi and the full occlusion threshold is a . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 2015/0283309) in view of Dogwiler et al. (US 2012/0029333), in further view of Neftel et al. (US 2018/0214634) as applied in claim 14 above, and further in view of Jacobson et al. (US 2009/0157040).
Regarding claim 20, modified Look teaches the method of claim 14. Modified Look fails to explicitly teach the plurality of sensors comprises two pressure sensors, further comprising determining based on the data sensed by the plurality of sensors a fluid flow direction within the  two pressure sensors (downstream pressure sensor 122 and upstream pressure sensor 120), further comprising determining based on the data sensed by the plurality of sensors a fluid flow direction within the catheter assembly (“both forward and backward flow thorough the sensor assembly 100 may be calculated. A negative flow rate would indicate that the pressure at the downstream sensor 122 is higher than the pressure at the upstream sensor 120, and thus fluid is flowing backwards through the sensor assembly 100, away from the patient 10.” [0049]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the monitoring device of Look to include two pressure sensors and determining based on the data sensed by plurality of sensors a fluid flow direction within the catheter assembly based on the teachings of Jacobson to accurately determine the flow rate through the catheter regardless of the physical properties of the fluid by using a differential pressure measurement (Jacobson [0005]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEAH J SWANSON/Examiner, Art Unit 3783        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783